IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 98-31244
                          Conference Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

BYRON THOMAS,

                                           Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
              for the Eastern District of Louisiana
                     USDC No. 98-CR-57-ALL-B
                       --------------------

                           October 19, 1999

Before JONES, SMITH, and STEWART, Circuit Judges.

PER CURIAM:*

     Byron Thomas appeals his sentence for his guilty-plea

conviction for conspiracy to possess with intent to distribute

more than 100 grams of heroin.    He argues that the district court

erred in enhancing Thomas’s offense level by two for possession

of a dangerous weapon during his drug offense.     See U.S.S.G.

§ 2D1.1(b)(1).

     According to the presentence report, the factual findings of

which were not objected to by Thomas, a gun was found at Thomas’s


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 98-31244
                                 -2-



residence, Thomas was supposed to have a large amount of heroin

at his residence on a certain date, on that date a package

containing the heroin addressed to a location a block away from

Thomas’s residence was intercepted, and the contact number left

at the post office for the undelivered package was Thomas’s home

telephone number.   The district court concluded that there was

ample evidence forming a spatial and temporal link among Thomas,

the gun found at his residence, and the drug activity.   The

district court did not err, much less clearly err, in finding

that Thomas possessed a dangerous weapon during his drug offense.

See U.S.S.G. § 2D1.1(b)(1); United States v. Eastland, 989 F.2d
760, 770 (5th Cir. 1993).

     AFFIRMED.